 1                                                                                                O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   COLUMBIA SUSSEX MANAGEMENT,                      Case № 2:19-CV-09991-ODW (SKx)
     LLC, and CW HOTEL LIMITED
12   PARTNERSHIP, individually and on
     behalf of all other hotel owners and             ORDER DENYING MOTION FOR
13   managers operating hotels in Santa
     Monica, California,                              PRELIMINARY INJUNCTION [24]
14                                                    and VACATING DECEMBER 23
15                        Plaintiffs,                 HEARING
16          v.
17   CITY OF SANTA MONICA,
18                        Defendant.
19                                  I.       INTRODUCTION
20          Plaintiffs Columbia Sussex Management, LLC, and CW Hotel Limited
21   Partnership (“Plaintiffs”) sued the City of Santa Monica (“City”) seeking a finding
22   that Santa Monica Municipal Code (“SMMC”) Chapter 4.67.030(a) (the “Ordinance”)
23   is unconstitutional, invalid, and preempted. (First Am. Compl. (“FAC”) ¶ 4, ECF
24   No. 4.) Plaintiffs move with expedited briefing for a preliminary injunction to prevent
25   the Ordinance from taking effect (“Motion”). (See Mot. Prelim. Inj. (“Mot.”), ECF
26   No. 24.) For the reasons below, the Court DENIES Plaintiffs’ Motion.1
27   1
      Having carefully considered the papers filed in connection with the Motion, the Court deems the
28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     Accordingly, the Court VACATES the motion hearing on December 23, 2019, at 10:00 a.m.
 1                         II.       FACTUAL BACKGROUND
 2         On September 10, 2019, the Santa Monica City Council adopted Chapter 4.67,
 3   including the Ordinance, with the stated purpose “to Enhance Protection of Hotel
 4   Workers in the Local Hospitality Industry.” (FAC ¶ 18.) Entitled “Measures to
 5   Provide Fair Compensation for Workload,” the Ordinance limits hotel employees who
 6   clean guest rooms (“Room Attendants”) from cleaning more than a specified square
 7   footage of floor space during their scheduled shift. (Mot. 1; FAC ¶ 20 (quoting the
 8   Ordinance).) At hotels with fewer than forty rooms, Room Attendants may not be
 9   required to clean more than 4000 square feet in an eight-hour workday. SMMC
10   § 4.67.030(a). At hotels with forty or more rooms, Room Attendants may not be
11   required to clean more than 3500 square feet in an eight-hour workday. Id. If a Room
12   Attendant is required to exceed these limits, the hotel employer must compensate the
13   Room Attendant at twice the regular rate of pay for all hours worked in that workday.
14   Id. The Ordinance may be waived “pursuant to a bona fide collective bargaining
15   agreement.”   Id. § 4.67.110.      As relevant here, Chapter 4.67 will take effect on
16   January 1, 2020. Id. § 4.67.130.
17         On November 21, 2019, Plaintiffs filed this class action lawsuit on behalf of
18   “all of the other 40 hotels located within Santa Monica.” (See Compl., ECF No. 1;
19   FAC ¶ 45.) Plaintiffs seek declaratory and injunctive relief, including findings that
20   the Ordinance is unconstitutional, invalid, and preempted. (FAC ¶¶ 47–66.) On
21   November 27, 2019, the parties stipulated to an expedited briefing schedule for
22   Plaintiffs’ Motion. (Stipulation, ECF No. 17.) Accordingly, on December 2, 2019,
23   Plaintiffs moved for a preliminary injunction to prevent the Ordinance from going into
24   effect as scheduled. (See Mot.) The City opposed and Plaintiffs replied. (Opp’n to
25   Mot. (“Opp’n”), ECF No. 26; Reply, ECF No. 32.)            The Court now addresses
26   Plaintiffs’ Motion.
27
28




                                                 2
 1                             III.      LEGAL STANDARD
 2         A preliminary injunction is an “extraordinary remedy that may only be awarded
 3   upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res.
 4   Def. Council, 555 U.S. 7, 22 (2008); see Earth Island Inst. v. Carlton, 626 F.3d 462,
 5   469 (9th Cir. 2010) (discussing that plaintiffs “face a difficult task in proving that they
 6   are entitled to this ‘extraordinary remedy’”).      Pursuant to Federal Rule of Civil
 7   Procedure 65, a court may grant preliminary injunctive relief to prevent “immediate
 8   and irreparable injury.” Fed. R. Civ. P. 65(b). To obtain this relief, a plaintiff must
 9   establish the “Winter” factors: (1) “he is likely to succeed on the merits”; (2) “he is
10   likely to suffer irreparable harm in the absence of preliminary relief”; (3) “the balance
11   of equities tips in his favor”; and (4) “an injunction is in the public interest.” Am.
12   Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009)
13   (quoting Winter, 555 U.S. at 20).
14         In the Ninth Circuit, the Winter factors may be evaluated on a sliding scale:
15   “serious questions going to the merits, and a balance of hardships that tips sharply
16   towards the plaintiff can support issuance of a preliminary injunction, so long as the
17   plaintiff also shows that there is a likelihood of irreparable injury and that the
18   injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d
19   1127, 1135 (9th Cir. 2011) (internal quotation marks omitted). Thus, “[r]egardless of
20   how the test for a preliminary injunction is phrased, the moving party must
21   demonstrate irreparable harm.” Am. Passage Media Corp. v. Cass Commc’ns, Inc.,
22   750 F.2d 1470, 1473 (9th Cir. 1985). “The court may issue a preliminary injunction
23   or a temporary restraining order only if the movant gives security in an amount that
24   the court considers proper to pay the costs and damages sustained by any party found
25   to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c).
26                   IV.       REQUESTS FOR JUDICIAL NOTICE
27         As a preliminary matter, both parties request that the Court take judicial notice
28   of various documents. Federal Rule of Evidence 201 allows a court to take judicial




                                                  3
 1   notice of a fact that “is not subject to reasonable dispute because it: (1) is generally
 2   known within the trial court’s territorial jurisdiction; or (2) can be accurately and
 3   readily determined from sources whose accuracy cannot reasonably be questioned.”
 4   Fed. R. Evid. 201(b); United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003).
 5         Plaintiffs request judicial notice of four documents but provide no support for
 6   the authenticity of the documents or the propriety of judicial notice. (See Pls.’ Req.
 7   for Judicial Notice (“RJN”), ECF No. 24-3.)         Accordingly, the Court DENIES
 8   Plaintiffs’ request. The City requests judicial notice of SMMC Chapter 4.63 and
 9   California Code of Regulation, title 8, section 3345. (City’s RJN, ECF No. 27.) The
10   Court DENIES the City’s request as moot because “the Court need not judicially
11   notice these authorities in order to consider them.” Otero v. Zeltiq Aesthetics, Inc.,
12   No. CV 17-3994-DMG (MWRx), 2018 WL 3012942, at *1 (C.D. Cal. June 11, 2018.)
13                                 V.       DISCUSSION
14         Plaintiffs move for a preliminary injunction to prevent the challenged portions
15   of the Ordinance from taking effect on January 1, 2020. (Mot. 1–2.) Plaintiffs
16   challenge only section 4.67.030(a) (“Ordinance” or “Workload Limitation”) and its
17   corresponding collective bargaining waiver provision, section 4.67.110 (“Waiver”);
18   Plaintiffs challenge no other part of the Chapter. (Mot. 1 n.1.) Plaintiffs contend the
19   putative class of Santa Monica hotel owners and operators will be irreparably harmed
20   if these provisions are permitted to take effect on January 1, 2020. (Mot. 2.) They
21   argue the Ordinance is (1) preempted by the National Labor Relations Act, 29 U.S.C.
22   § 151 et seq. (“NLRA”) under Machinists preemption; (2) invalid under the dormant
23   Commerce Clause (“DCC”); and (3) preempted by the California Occupational Health
24   and Safety Act of 1973, Cal. Lab. Code § 6300 et seq. (“CalOSHA”). (Mot. 2.)
25   A.    Irreparable Harm
26         “[P]laintiffs seeking preliminary injunctive relief [must] demonstrate that
27   irreparable injury is likely in the absence of an injunction.” Winter, 555 U.S. at 22. A
28   mere possibility of irreparable harm is insufficient. Id. “[A] party is not entitled to a




                                                 4
 1   preliminary injunction unless he or she can demonstrate more than simply damages of
 2   a pecuniary nature.” Regents of Univ. of Cal. v. Am. Broad. Cos., 747 F.2d 511, 519
 3   (9th Cir. 1984) (citing Los Angeles Mem. Coliseum Comm’n v. NFL, 634 F.2d 1197,
 4   1202 (9th Cir. 1980)); but see Herb Reed Enters., LLC v. Florida Entm’t Mgmt., 736
 5   F.3d 1239, 1250 (9th Cir. 2013) (discussing, in the trademark context, that “[e]vidence
 6   of loss of control over business reputation and damage to goodwill could constitute
 7   irreparable harm”). “[P]laintiff must demonstrate potential harm which cannot be
 8   redressed by a legal or an equitable remedy following a trial.         The preliminary
 9   injunction must be the only way of protecting the plaintiff from the harm.” Campbell
10   Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91 (3d Cir. 1992).
11         Plaintiffs argue they will suffer irreparable harm because they will have to pay
12   their current Room Attendants double their current rate, or hire and pay additional
13   Room Attendants, because their Room Attendants currently clean more than the
14   permitted square footage under the Ordinance. (Mot. 6.) They contend that additional
15   administrative costs will also result from the need to track Room Attendants’ assigned
16   square footage. (Mot. 7.) Plaintiffs argue this additional cost may result in loss of
17   customers and customer goodwill “if [Plaintiffs and the putative class are] forced to
18   pass along their increased costs to their customer base.” (Mot. 6.)
19         First, Plaintiffs’ alleged harm is merely pecuniary, and insufficient to support a
20   preliminary injunction, to the extent Plaintiffs argue such harm is the result of paying
21   current Room Attendants more, paying additional Room Attendants, or incurring
22   additional administrative costs. See Idaho v. Coeur d’Alene Tribe, 794 F3d 1039,
23   1046 (9th Cir. 2015) (“Purely economic harms are generally not irreparable, as money
24   lost may be recovered later, in the ordinary course of litigation.”)
25         Next, Plaintiffs’ alleged harm is speculative, and again fails to support a
26   preliminary injunction, to the extent Plaintiffs argue such harm results from lost
27   customers or customer goodwill.        Plaintiffs argue they will lose customers and
28   customer goodwill “if forced to pass along their increased costs to their customer




                                                 5
 1   base.” (Mot. 6.) That is, if Plaintiffs elect to pass costs along to their customers, they
 2   believe they may lose customers or goodwill as a result. Plaintiffs offer insufficient
 3   facts or evidence to support this belief.2 Such unsupported speculation “does not rise
 4   beyond the mere ‘possibility’ of harm.” Int’l Franchise Ass’n, Inc. v. City of Seattle,
 5   803 F.3d 389, 412 (9th Cir. 2015) (quoting Winter, 555 U.S. at 22); see also Regents
 6   of Univ. of Cal., 747 F.2d at 523 (“It is . . . well-settled that a preliminary injunction
 7   cannot be issued to prevent a mere speculative injury.”). Further, the alleged harm is
 8   self-inflicted, as the choice to pass any additional costs on to clientele is Plaintiffs, and
 9   Plaintiffs submit nothing that suggests the other putative class member-Santa Monica
10   hotels will elect to do the same.
11          Even were it not speculative, Plaintiffs’ argument that damage to customer
12   goodwill constitutes irreparable harm is not persuasive.                    “‘[E]conomic and
13   reputational injuries’ are generally not irreparable” because they “can be adequately
14   compensated at a later date, in the ordinary course of litigation.” Woodfin Suite
15   Hotels, LLC v. City of Emeryville, No. C. 06-1254 SBA, 2006 WL 2739309, at *11
16   (N.D. Cal. Aug. 23, 2006).          In Woodfin, a hotel company sought a preliminary
17   injunction against an ordinance, similar to the Ordinance here, that required the hotel
18   employer to pay time and a half for room cleaners who cleaned more than 5000 square
19   feet in a standard workday. Id. at *1. The hotel plaintiff in Woodfin made the
20   argument, similar to Plaintiffs here, that loss of customer goodwill constituted a threat
21   of irreparable harm.       Id. at *11.     Here, as in Woodfin, “Plaintiffs’ reliance on
22   Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001) to
23   support this proposition is misplaced, because it is a trademark case, and irreparable
24   2
       Plaintiffs submit the Declaration of Damien Hirsch (“Hirsch Decl.”), general manager for the JW
25   Marriott Santa Monica Le Merigot, and employee of Plaintiff Columbia Sussex Management, LLC.
     (Hirsch Decl. ¶ 1, ECF No. 24-2.) To begin, Hirsch’s declaration is wholly conclusory, and
26   inadequate to support a likelihood of irreparable injury. See Am. Passage, 750 F.2d at 1473. Hirsch
27   simply concludes that the contemplated additional costs will be more than $1 million per year and
     “the price of a room stay . . . will increase by roughly 5-8%” but provides no support for these
28   figures. (Hirsch Decl. ¶ 8.) What is more, nothing in Hirsch’s Declaration supports the notion that
     customers will no longer stay at Plaintiffs’ hotel because Plaintiffs elect to raise room rates.



                                                     6
 1   injury may be presumed from a showing of the likelihood of success on the merits . . .
 2   in trademark cases.” Id. at *11 (citing GoTo.com, Inc. v. Walt Disney Co., 202 F.3d
 3   1199, 1205 n.4 (9th Cir. 2000)). Simply put, Plaintiffs have not shown that the harm
 4   they claim cannot be adequately compensated at a later time.
 5           Finally, Plaintiffs argue the constitutional violation itself constitutes irreparable
 6   harm.     (See Mot. 5–6.)     To the contrary, irreparable injury is not automatically
 7   presumed merely because a constitutional violation is alleged. DISH Network Corp. v.
 8   FCC, 653 F.3d 771, 776 (9th Cir. 2011) (“While a First Amendment claim certainly
 9   raises the specter of irreparable harm . . . proving the likelihood of such a claim is not
10   enough to satisfy Winter.”) (internal quotation marks omitted). Such a presumption
11   would be inconsistent with the Supreme Court’s requirement for a showing of
12   irreparable harm. See Winter, 555 U.S. at 22 (discussing that permitting a preliminary
13   injunction on the “possibility” of irreparable harm was “too lenient”). Instead, a
14   plaintiff must still establish the likelihood of irreparable harm absent a preliminary
15   injunction, as well as the other Winter factors. See DISH Network, 653 F.3d at 776.
16           Plaintiffs cite American Trucking Associations for the proposition that “a
17   constitutional violation alone, coupled with the damages incurred, can suffice to show
18   irreparable harm.” 559 F.3d at 1058. However, in American Trucking, “the damages
19   incurred” constituted extreme economic injury, destruction of the plaintiffs’ business
20   or severe disruption “in ways that most likely cannot be compensated with damages
21   alone.” Id. No comparable injury is alleged here: Plaintiffs assert lost customers and
22   customer goodwill from an anticipated 5–8% increase in cost-of-stay. (Mot. 6; Hirsch
23   Decl. ¶ 8.) Finally, the constitutional violation at issue is clearly not of the type—free
24   speech, association, and privacy—that is of such qualitative importance as to be
25   presumptively irreparable if lost. See Latta v. Otter, 771 F.3d 496, 500 (9th Cir. 2014)
26   (finding gay couples would suffer irreparable injury if their constitutional right to
27   marry were stayed pending appeal). Accordingly, Plaintiffs have not established that
28   “irreparable injury is likely in the absence of an injunction.” Winter, 555 U.S. at 22.




                                                   7
 1         Even under the sliding scale approach, a plaintiff must still show a likelihood of
 2   irreparable injury.    As Plaintiffs have failed to do so here, Plaintiffs have not
 3   established that they are entitled to a preliminary injunction.
 4   B.    Likelihood of Success on the Merits
 5         Even had Plaintiffs established a likelihood of irreparable injury, a preliminary
 6   injunction is not appropriate because Plaintiffs have not shown a likelihood of success
 7   on, or serious questions going to, the merits.
 8         To warrant a preliminary injunction, Plaintiffs must show they are likely to
 9   succeed on the merits and meet the other Winter factors, or raise serious questions
10   going to the merits and show that the balance of hardships tips sharply in their favor.
11   All. for the Wild Rockies, 632 F.3d at 1135. Plaintiffs argue they are likely to succeed
12   on the merits because the Ordinance is (1) preempted by the NLRA; (2) invalid under
13   the DCC; and (3) preempted by CalOSHA. (Mot. 8–19.)
14         1.     NLRA Preemption
15         The NLRA does not contain an express preemption clause, but the Supreme
16   Court has articulated two preemption principles under the NLRA, one of which is
17   “Machinists” preemption. Am. Hotel and Lodging Assn. v. City of Los Angeles, 834
18   F.3d 958, 963 (9th Cir. 2016) (“AHLA”); Associated Builders v. Nunn, 356 F.3d 979,
19   987 (9th Cir. 2004) (“Nunn”). “Machinists preemption prohibits states from imposing
20   restrictions on labor and management’s ‘weapons of self-help’ that were left
21   unregulated in the NLRA because Congress intended for tactical bargaining decisions
22   and conduct ‘to be controlled by the free play of economic forces.’” Nunn, 356 F.3d
23   at 987 (quoting Lodge 76, Int’l Ass’n of Machinists v. Wis. Emp’t Relations Comm’n,
24   427 U.S. 132, 140 (1976)); see also AHLA, 834 F.3d at 963 (noting “‘weapon[s] of
25   self-help,’ such as a strike or lock-out”).
26         In contrast, state minimum “benefit protections” such as minimum wages are
27   not subject to Machinists preemption “because they do not alter the process of
28   collective bargaining.” AHLA, 834 F.3d at 964. Thus, “state action that intrudes on




                                                   8
 1   the mechanics of collective bargaining is preempted, but state action that sets the stage
 2   for such bargaining is not.” Id.
 3         Plaintiffs argue that, because unions can waive the Ordinance, the Ordinance
 4   and the Waiver provision are subject to Machinists preemption because they
 5   “improperly tilt the labor-management playing field.” (Mot. 9.) The Court disagrees.
 6   The Ordinance limits the floor space a Room Attendant may be required to clean in a
 7   workday to prevent excessive workloads and allows for collective bargaining as to
 8   that limitation. SMMC §§ 4.67.030(a), 4.67.110. The Ordinance “do[es] not regulate
 9   the mechanics of labor dispute resolution,” but instead “provide[s] the ‘backdrop’ for
10   negotiations,” similar to other state minimum labor standards. AHLA, 834 F.3d at 963
11   (citing Metro. Life Ins. Co. v. Mass., 471 U.S. 724, 757 (1985)); id. at 965 (rejecting
12   argument that collective bargaining opt-out provision warranted preemption). Thus,
13   the Workload Limitation is a minimum labor standard and a “valid exercise of states’
14   police power to protect workers.” Id. at 963 (citing Fort Halifax Packing Co. v.
15   Coyne, 482 U.S. 1, 21–22 (1987)).
16         Plaintiffs rely on Chamber of Commerce v. Bragdon, 64 F.3d 497 (9th Cir.
17   1995) for the argument that the Workload Limitation “target[s] particular workers in a
18   particular industry” and thus “affect[s] the bargaining process in a way that is
19   incompatible with the general goals of the NLRA.” (Mot. 10.) However, following
20   Bragdon, the Ninth Circuit has “explained on several occasions that the NLRA does
21   not . . . pre-empt minimum labor standards simply because they are applicable only to
22   particular workers in a particular industry.” Nunn, 356 F.3d at 990. “It is now clear in
23   this Circuit that state substantive labor standards . . . are not invalid simply because
24   they apply to particular trades, professions, or job classifications rather than to the
25   entire labor market.” Id.
26         Accordingly, the Court finds that Plaintiffs have not established a likelihood of
27   success on the merits, or serious question going to the merits, that the Ordinance is
28   preempted by NLRA under Machinists preemption.




                                                 9
 1         2.     Dormant Commerce Clause
 2         Plaintiffs next argue the Ordinance is invalid because it indirectly discriminates
 3   against interstate commerce, in violation of the DCC. (Mot. 11–15.)
 4         “The primary purpose of the [DCC] is to prohibit ‘statutes that discriminate
 5   against interstate commerce’ by providing benefits to ‘in-state economic interests’
 6   while ‘burdening out-of-state competitors.’” Ass’n des Eleveurs de Canards et d’Oies
 7   di Quebec v. Harris, 729 F.3d 937, 947 (9th Cir. 2013) (“Canards”) (quoting Nat’l
 8   Ass’n of Optometrists & Opticians v. Harris, 682 F.3d 1144, 1148 (9th Cir. 2012)
 9   (“Optometrists”)).     Plaintiffs concede that the Ordinance does not directly
10   “discriminate against interstate commerce on its face,” arguing instead that the
11   indirect effects inflict a substantial burden. (Mot. 12.) Where a statute regulates
12   evenhandedly but has indirect effects on interstate commerce, the Pike balancing test
13   applies. See Rosenblatt v. City of Santa Monica, 940 F.3d 439, 451 (9th Cir. 2019)
14   (citing Pike v. Bruce Church, Inc., 397 U.S. 137 (1970)). An ordinance will be upheld
15   under the Pike balancing test where it “effectuates a legitimate local public interest”
16   “unless the burden imposed on interstate commerce is clearly excessive in relation to
17   the putative local benefits.” Id. (quoting Pike, 397 U.S. at 142).
18         “[A] state regulation does not become vulnerable to invalidation under the
19   [DCC] merely because it affects interstate commerce.” Optometrists, 682 F.3d at
20   1148 (citing S. Pac. Co. v. Ariz., 325 U.S. 761, 767 (1945)). To the contrary, “there
21   must be a substantial burden on interstate commerce.” Id. “The party challenging the
22   regulation . . . must establish that the burdens that the regulation imposes on interstate
23   commerce clearly outweigh the local benefits . . . .” Rosenblatt, 940 F.3d at 452.
24         Plaintiffs contend the Ordinance will require them to pay Room Attendants
25   more or hire more Room Attendants, and that Plaintiffs will pass that increased cost
26   on to their primarily out-of-state clientele. Thus, Plaintiffs contend, the Ordinance
27   substantially burdens interstate commerce because it will cause out-of-state travelers
28   to pay more to stay in Santa Monica hotels. (Mot. 12–13; Reply 8.) However,




                                                 10
 1   Plaintiffs fail to support that any guests have been deterred, how many guests will be
 2   deterred, or that the 5–8% cost-of-stay increase Plaintiffs intend to pass on to their
 3   customers will prevent customers from traveling to Santa Monica altogether. In short,
 4   Plaintiffs fail to show that the increased cost will result in a substantial burden on
 5   interstate commerce. See Rosenblatt, 940 F.3d at 453 (finding plaintiff failed to allege
 6   the magnitude of the burden or how any lost fraction of business significantly
 7   burdened interstate commerce); Pac Nw. Venison Producers v. Smitch, 20 F.3d 1008,
 8   1015 (9th Cir. 1994) (finding plaintiff failed to support the extent of the burden on
 9   interstate commerce).
10          Further, as the City points out, the Ninth Circuit in Rosenblatt recently
11   recognized that “‘only a small number of . . . cases invalidating laws under the [DCC]
12   have involved laws that were genuinely nondiscriminatory’ but still imposed a clearly
13   excessive burden on interstate commerce.”                 Id. at 452 (quoting Chinatown
14   Neighborhood Ass’n v. Harris, 794 F.3d 1136, 1146 (9th Cir. 2015)). “These cases
15   address state ‘regulation of activities that are inherently national or require a uniform
16   system of regulation’—most typically, interstate transportation” such as interstate
17   trucking or professional sports leagues. Id.; see also Canards, 729 F.3d at 952. In
18   contrast, the Ordinance regulates local work conditions, protecting hotel employees
19   from excessive workloads.          It does not interfere with activity that is inherently
20   national or that requires a uniform system of regulation. As such, Plaintiffs have not
21   shown that the Ordinance substantially burdens interstate commerce.3
22          Accordingly, the Court finds that Plaintiffs have not established a likelihood of
23   success on the merits, or serious questions going to the merits, that the Ordinance is
24   invalid under the DCC.
25          3.     CalOSHA Preemption
26          Lastly, Plaintiffs argue the Ordinance is preempted by CalOSHA because it is a
27   3
       As Plaintiffs have not met their burden to establish that the Ordinance substantially burdens
28   interstate commerce, the Court does not reach the Ordinance’s local benefits. See Canards, 729 F.3d
     at 952–53.



                                                     11
 1   health and safety statute, not a labor standards overtime provision, as the City
 2   contends. (Mot. 15–19; Opp’n 21.)
 3         CalOSHA, in conjunction with California Labor Code Section 142.3, vests the
 4   California Occupational Safety and Health Standards Board (the “Standards Board”)
 5   with the sole authority to adopt occupational safety and health standards. (Mot. 17.)
 6   In Sherwin-Williams Co. v. City of Los Angeles, 4 Cal. 4th 893 (1993), the California
 7   Supreme Court set out the standard for state preemption of a local ordinance as
 8   follows:
 9         Under . . . the California Constitution, a county or city may make and
10         enforce within its limits all local, police, sanitary, and other ordinances
           and regulations not in conflict with general laws. If otherwise valid local
11         legislation conflicts with state law, it is preempted by such law and is
12         void. A conflict exists if the local legislation duplicates, contradicts, or
           enters an area fully occupied by general law, either expressly or by
13
           legislative implication. Local legislation is ‘duplicative’ of general law
14         when it is coextensive therewith.           Similarly, local legislation is
15
           ‘contradictory’ to general law when it is inimical thereto. Finally, local
           legislation enters an area that is ‘fully occupied’ by general law when the
16         Legislature has expressly manifested its intent to ‘fully occupy’ the area
17         or when it has impliedly done so . . . .
18   Id. at 897–98 (internal quotation marks and citations omitted).
19         Plaintiffs argue that the Legislature intended the Standards Board’s decisions to
20   fully-occupy the field and so the Workload Limitation, as an occupational health and
21   safety provision, must be preempted. (Mot. 16–17.) Alternatively, Plaintiffs argue
22   that the Workload Limitation concerns excessive work rate, which the Standards
23   Board regulates through the requirement to maintain a musculoskeletal injury
24   prevention program (“MIPP”), thus impliedly preempting the Ordinance. (Mot. 17–
25   18.) The City responds that the Workload Limitation is a compensation provision, not
26   an occupational health and safety provision, because it requires additional
27   compensation for additional work. (Opp’n 21–25.) The City notes that Plaintiffs cite
28   no California workplace health and safety standard that permits an employer to




                                                12
 1   impose unsafe working conditions on employees so long as they are paid more.
 2   (Opp’n 21.)
 3         The City points to other courts that have considered and rejected Plaintiffs’
 4   arguments under similar facts. (Opp’n 21 (citing Cal. Hotels & Lodging Ass’n v. City
 5   of Oakland, 393 F. Supp. 3d 817 (N.D. Cal. 2019) (“CHLA”); Woodfin, 2006 WL
 6   2739309, at *18).). In CHLA, the court considered an Oakland ordinance, similar to
 7   the Ordinance here, that imposed maximum workload requirements for hotel workers
 8   and required additional payment when employees cleaned more than a specified
 9   square footage (“Room Cleaner Provision”). Id. at 821. The court in CHLA rejected
10   the very arguments Plaintiffs put forward here. Compare CHLA, 393 F. Supp. 3d at
11   824–27 with (Mot. 16–20). The court found no field preemption because “[b]oth
12   CalOSHA and the Labor Code explicitly leave room for local control of aspects of
13   employment unrelated to safety and health.” CHLA, 393 F. Supp. at 826. The Court
14   also found the Room Cleaner Provision was an overtime provision addressing
15   compensation, not an occupational health and safety provision designed to prevent
16   injuries like the MIPP, which does not address compensation. Id. at 826–27.
17         The Court finds the reasoning in CHLA persuasive. First, CalOSHA leaves
18   room for additional local action in regulating places of employment unrelated to safety
19   and health, so there is no field preemption. Id. at 826 (citing T-Mobile W. v. San
20   Francisco, 6 Cal. 5th 1107, 1122 (2019)). Second, the Ordinance here concerns
21   compensation for work done, requiring additional compensation for additional square
22   feet cleaned; it says nothing regarding potential injuries or injury risks. See SMMC
23   § 4.67.030(a). In contrast, MIPP concerns preventing musculoskeletal injuries and
24   disorders, addresses the nature of potential injuries, and requires evaluations of
25   physical injury risks. CHLA, 393 F. Supp. at 826 (quoting 8 Cal. Code. Regs. § 3345).
26   It says nothing regarding compensation. As in CHLA, “[t]hese differences are not . . .
27   distinctions without a difference.” Id.
28




                                               13
 1          Accordingly, the Court finds that Plaintiffs have not established a likelihood of
 2   success on the merits, or serious question going to the merits, that the Ordinance is
 3   preempted by CalOSHA.
 4                                        VI.     CONCLUSION
 5          Plaintiffs have not established that there is a likelihood of irreparable harm in
 6   the absence of a preliminary injunction, or that they are likely to succeed on the
 7   merits. Nor have they raised serious questions going to the merits. Accordingly, the
 8   Court need not reach the balance of hardships or the public interest.4 See All. for the
 9   Wild Rockies, 632 F.3d at 1135 (“‘[S]erious questions going to the merits’ and a
10   balance of hardships that tips sharply towards the plaintiff can support issuance of a
11   preliminary injunction, so long as the plaintiff also shows that there is a likelihood of
12   irreparable injury and that the injunction is in the public interest.”) (emphasis added).
13   Accordingly, the Court finds that Plaintiffs have not satisfied the difficult task to
14   establish that they are entitled to the extraordinary remedy of a preliminary injunction.
15          For the reasons discussed above, the Court DENIES Plaintiffs’ Motion for a
16   preliminary injunction. (ECF No. 24.)
17
18          IT IS SO ORDERED.
19
20          December 18, 2019
21
22                                     ____________________________________
23                                              OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
24
25
     4
       Plaintiffs do not address the public interest factor in their moving papers and expressly consider it
26   for the first time in reply. (See generally Mot.; Opp’n 11; Reply 3–4.) Generally, courts decline to
27   consider arguments raised for the first time in reply. See, e.g., FT Travel-New York, LLC v. Your
     Travel Center, Inc., 112 F. Supp. 3d 1063, 1079 (C.D. Cal. 2015) (refusing to consider argument
28   raised for first time in reply). Accordingly, even were the Court to reach the issue, the Court
     declines to consider Plaintiffs’ argument as to the public interest.



                                                       14
